        Case 2:19-cv-02491-JAR-JPO Document 548 Filed 09/02/20 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS

In re: CCA Recordings 2255 Litigation,

                             Petitioners,

v.                                                Case No. 19-cv-2491-JAR
                                                  THIS ORDER APPLIES TO ALL CASES
United States of America,

                             Respondent.


              ORDER TERMINATING SCHEDULING ORDER DEADLINES

         Under the scheduling order entered in these consolidated actions, a pretrial

conference is scheduled for September 16, 2020, with the parties’ proposed pretrial order

due on September 8, 2020.1 Petitioners have filed a motion to stay these deadlines in light

of recent filings (ECF No. 545). The government takes no position on the request. The

court finds good cause to amend the scheduling order and grants the motion.

         Pursuant to Rule 6 of the Rules Governing Section 2255 Proceedings, the court

authorized petitioners to serve specific interrogatories and requests for production of

documents on the government.2                Petitioners served the approved discovery, and the

government partially responded to the discovery by the July 1, 2020 response deadline.

However, the government also filed a motion for a protective order, asking the court to



         1
             ECF No. 127 at 4.
         2
             ECF Nos. 79, 96, & 126.
                                                    1
O:\19-2491-JAR, In Re CCA\-545.docx
        Case 2:19-cv-02491-JAR-JPO Document 548 Filed 09/02/20 Page 2 of 3




excuse it from “undertak[ing] additional searches of electronically stored information in

responding to the petitioners’ approved discovery requests.”3 On July 27, 2020, the court

denied the government’s motion, but extended the government’s discovery response

deadline to August 28, 2020.4 On August 20, 2020, the government filed a “Notice Of

Intent Not To Provide Further Discovery,” stating “the United States cannot and will not

produce any further discovery in these related cases.”5

         Petitioners have indicated they intend to file a motion for the imposition of sanctions

against the government based on the government’s refusal to comply with the court’s

discovery orders.6 The sanctions petitioners are contemplating include the entry of default

judgment against the government, designating certain facts as established, prohibiting the

government from supporting or opposing certain claims or defenses, striking the

government’s responsive pleadings, and finding the government in contempt of court.7 The

court’s resolution of the anticipated motion, therefore, could significantly alter the course

of this litigation and the contents of the pretrial order. Good cause exists to modify the

scheduling order.




         3
             ECF No. 359 at 2.
         4
             ECF No. 446 at 19.
         5
             ECF No. 540 at 29.
         6
             ECF No. 545 at 3.
         7
             Id.
                                                2
O:\19-2491-JAR, In Re CCA\-545.docx
        Case 2:19-cv-02491-JAR-JPO Document 548 Filed 09/02/20 Page 3 of 3




         IT IS THEREFORE ORDERED that the motion to amend the scheduling order is

granted and the deadlines therein for the pretrial conference and submission of the pretrial

order are vacated. These deadlines will be reset after the court resolves petitioners’ motion

for sanctions.

         IT IS FURTHER ORDERED that petitioners shall file their motion for sanctions by

September 15, 2020. Any response shall be filed by September 25, 2020, and any reply

shall be filed by September 30, 2020. The principal briefs shall be limited to ten, double-

spaced pages. The reply brief shall be limited to five, double-spaced pages.

         IT IS FURTHER ORDERED that by September 8, 2020, the government shall file

a chart indicating which procedural and jurisdictional defenses (i.e. collateral-attack

waiver, procedural default and waiver, time-barred, and/or lack of standing) it has asserted

against which petitioners in its responses to the § 2255 motions and its motion for leave to

file dispositive motions.

          Dated September 2, 2020, at Kansas City, Kansas.


                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                             3
O:\19-2491-JAR, In Re CCA\-545.docx
